Exhibit 10.3

 

CAPITAL ONE FINANCIAL CORPORATION

1999 Non-Employee Directors Stock Incentive Plan

Deferred Share Unit Award Agreement

 

No. of Shares:             

 

THIS AGREEMENT, dated the                         , 20    , between CAPITAL ONE
FINANCIAL CORPORATION, a Delaware corporation (“Capital One”), and
                         (“you”), is made pursuant and subject to the provisions
of the Company’s 1999 Non-Employee Directors Stock Incentive Plan (the “Plan”).
All terms used herein that are defined in the Plan shall have the same meaning
given them in the Plan unless they are otherwise defined herein.

 

WHEREAS, Section 9 of the Plan provides for the award from time to time in the
discretion of the Capital One Board of Directors (the “Board”) or its
Compensation Committee (the “Committee”) of deferred shares of common stock of
Capital One, .$.01 par value per share (the “Common Stock”), the vesting and
issuance of which are subject to continued service as a director of Capital One
or other conditions;

 

W I T N E S S E T H :

 

1. Grant of Deferred Share Units. Pursuant and subject to the terms and
conditions of the Plan, Capital One hereby grants to you units representing
             deferred shares of Common Stock (the “Share Units”). The Share
Units shall vest, and the underlying shares of Common Stock shall be issuable,
only in accordance with the provisions of this Agreement and of the Plan.

 

2. Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Share Units and the underlying shares of Common Stock
shall not be assignable or transferable, or otherwise alienated or hypothecated,
under any circumstances. Any purported or attempted transfer of such shares or
such rights shall be null and void and shall result in the immediate forfeiture
and cancellation of the Share Units.

 

3. Issuance of Common Stock.

 

(a) Vesting. Except as provided in subsections 3(b) and 3(c) below, the Share
Units shall, to the extent not theretofore vested or forfeited as provided
herein, vest and the underlying shares of Common Stock shall be issuable in
full, subject to Section 5 below, without restrictions on transferability, on
the third anniversary of the Date of Grant provided that the Share Units shall
immediately vest in full upon the termination of your service as a Director of
the Corporation due to death or disability.

 

(b) Effect of Termination of Employment. Upon your termination of service as a
director of Capital One for any reason, all Share Units, to the extent not
theretofore vested as provided herein, shall immediately be forfeited.

 



--------------------------------------------------------------------------------

(c) Effect of Change of Control. If a Change of Control of Capital One occurs (
For purposes of this Agreement Change of Control shall mean: (i) the acquisition
by an individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% (or, if such shares are
purchased from the Company, 40%) or more of either (A) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Securities”), provided, however, that any acquisition by (x) the
Company or any of its subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries or (y)
any corporation with respect to which, immediately following such acquisition,
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, shall not constitute a Change of Control; or (ii) individuals who
constituted the Board as of January 1, 2004 (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to January 1, 2004 whose appointment
to fill a vacancy or to fill a new Board position or whose nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act); or (iii)
consummation of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such Business Combination do not in the aggregate, immediately following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be; or (iv) (A) a complete liquidation or dissolution of the Company or (B) sale
or other disposition of all or substantially all of the assets of the Company
other than to a corporation with respect to which, immediately following such
sale or disposition, more than 60% of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, in the aggregate by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.), then all Share Units shall, to the extent not previously vested
or forfeited as provided herein, immediately vest and the underlying shares of
Common Stock shall be issuable, subject to Section 5 below.

 

4. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.

 

5. Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:

 

  (a) by cash or check payment;

 

  (b) if the Share Units have vested, by electing to have Capital One withhold
from the shares of Common Stock issuable upon such vesting that number of shares
having a Fair Market Value equal to the amount required to be withheld; or

 

  (c) if the Share Units have vested, by instructing the Plan administrator to
sell that number of shares of Common Stock issuable upon such vesting having a
Fair Market Value equal to the amount required to be withheld and to deliver the
proceeds thereof to Capital One.

 

You will have the right to elect deferred vesting of the Share Units under terms
consistent with requirements of the Internal Revenue Code.

 

6. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the Commonwealth of Virginia.

 

7. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

8. Bound by Plan. In consideration of the grant of the Restricted Stock, you
agree that you will comply with such conditions as the Board of Directors and
the Committee may impose on the Share Units and be bound by the terms of the
Plan.

 



--------------------------------------------------------------------------------

9. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of you and your legatees, distributees and personal
representatives, and the Company and its successors and assigns.

 

You represent that you are familiar with the terms of the Plan and have had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Share Units. As a condition of this award and your right to
receive Share Units and shares of Common Stock thereunder, you must sign this
Agreement and return at least one copy to Capital One’s Human Resources
Department. By doing so, you confirm the accuracy of the statement set forth in
the first sentence of this paragraph and evidence your acceptance of and
agreement to be bound by the terms of this Agreement and the Plan.

 

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf, and you have affixed your signature hereto.

 

   

CAPITAL ONE FINANCIAL CORPORATION

By:          

Chairman, Compensation Committee

 

             

 